             Case 1:20-cv-10524-CM Document 5 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AHLWANA MARIE SMITH,

                                 Plaintiff,
                                                                  20-CV-10524 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
SEAN COMBS, ET AL.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

          On December 15, 2020, the Court received a letter from Plaintiff advising the Court that

she wishes to withdraw her complaint and refile it at another time. (ECF No. 4.) Accordingly, the

Court grants Plaintiff’s request to withdraw this action pursuant to Rule 41(a) of the Federal

Rules of Civil Procedure.

          The complaint is voluntarily dismissed without prejudice pursuant to Fed. R. Civ. P.

41(a). The Clerk of Court is directed to transmit a copy of this order to Plaintiff and close this

action.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:      December 17, 2020
            New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
